                               21-MJ-3799-MCALILEY
                                                                                                  KS
Case 1:21-mj-03799-CMM Document 1 Entered on FLSD Docket 09/10/2021 Page 1 of 1
                                                                                           Sep 10, 2021

                                                                                                   MIAMI



                                                          U.S. Department of Justice


                  ..                                       United States Attorney
                                                           Southern District ofFlorida




                                                          Yisel Valdes
                                                          Assistant United States Attorney
                                                          99 N.E. 4th Street
                                                          Miami, Florida 33132

                                                          September 2, 2021

   Arthur Scheinert


   Mr. Scheinert:

           This letter is to notify you that you are a target of a grand jury investigation in the Southern
   District of Florida involving possible violations of federal criminal law. This investigation
   involves, but is not limited to, violations of Title 18, United States Code, Section 1343 (wire fraud).

          If you have retained counsel, please have him or her contact me regarding this matter. If
   you are unable to afford counsel, you may, under certain circumstances, be entitled to court­
   appointed counsel at no cost. If this is the case, I encourage you to contact FBI Special Agent
   Grace Salazar Fernandez at 954-551-7756 or email her at gmsalazar@fbi.gov, for the limited
   purpose of arranging a hearing before a judicial officer to inquire into your eligibility to have
   counsel appointed at no cost to you.



                                                           Sincerely,

                                                          JUAN ANTONIO GONZALEZ
                                                          ACTING UNITED STATES ATTORNEY


                                                   By:
                                                             U\ dV�
                                                           Yisel�aides
                                                           Assistant United States Attorney
